DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-15, drawn to a foamable skin composition comprising “a) 0.5 to 10% by weight of sulphated castor oil…j) water to make up 100% by weight”.
Group II, claim(s) 16, drawn to “a method of washing skin comprising expelling a composition according to claims 1 or 15 through a foaming apparatus to produce a foam and applying the foam to a portion of skin of the subject”.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

At least one nonaqueous solvent-present or absent. If present elect at least one species for examination;
At least one surfactant- elect at least one species for examination; 
Emulsifier- present of absent. If present, elect at least one species for examination;
At least one scrubbing agent- elect at least one species for examination;
At least one preservative-present or absent. If present, elect at least one species for examination; 
At least one pH modifier-present or absent. If present- elect at least one pH modifier for examination;
Auxillaries and/or additives- present or absent. If present, elect at least one for examination; and 
Additional thickener-present or absent. If present elect at least one for examination.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1 & 16.
 lack unity of invention because even though the inventions of these groups require the technical feature of composition comprising “a) 0.5 to 10% by weight of sulphated castor oil…j) water to make up 100% by weight”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Allef  (US 2013/0338052; Applicant cited).  Allef in Table 1 formulation ZC teaches a composition comprising: a) 4.2% sulphated castor oil; b) 0.45% xanthan gum; c) 1.2% oleic acid; d) 4.2% sodium laureth sulphate; e) 0.0% emulsifying agent; f) 5.0% shell powder (scrubbing agent); g) 2.0% calcium chloride (preserving agent); h) 0.45% citric acid (pH modifier); i) 1.1% super absorbant particles (SAP); and j) 65.6 % water.
During a telephone conversation with Ms. Wendy Slade on 22 January 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15. Applicant elected that the nonaqueous solvent, emulsifier, preservative, pH modifier, auxiliaries and/or additives and additional thickener as being absent.  Applicant elected capryloyl/caproyl methyl glucamide as the at least one surfactant and cornmeal as the at least one scrubbing agent. Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Status
Claims 1-16 are pending. 
Claims 3-7 & 9-16 are amended. 
Claims 12 & 16 are withdrawn. 
Claims 1-11 & 13-15 are under consideration.
Upon further consideration, the species election of additives being absent is withdrawn.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 November 2019 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 d) has a misspelling reciting “at least on surfactant” instead of “at least one surfactant”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least one non-aqueous solvent”, and the claim also recites “typically an organic solvent” which is the narrower state of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Also, claim 6 recites the broad recitation “1.0 to 8 % by weight”, and the claim also recites "more typically 3 to 5% by weight" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The analysis is the same for claim 10. 
Claims 2-11 & 13-15 are rejected under 35 USC 112(b) because they ultimately dependent from indefinite claim 1 and do not clarify the issue.

Claim 3 recites the composition has a viscosity of 200 to 5000 mPa*s. Viscosity is a temperature dependent parameter. The claim does not recite the temperature in which this viscosity occurs; thereby the metes and bounds of the claim cannot be determined and the claim is unclear.
The analysis is same for the yield value/critical strain force as recited by claim 4. Yield value/critical strain force is related to viscosity and viscosity is temperature dependent.

Claim 9 depends from claim 1. Claim 1 recites “at least one non-aqueous solvent” which encompasses multiple non-aqueous solvents (emphasis added). However, claim 9 recites “comprising less than 3% of weight of non-aqueous solvent c)”; thereby, it is unclear whether just one species of non-aqueous solvent c), some species of non-aqueous solvent c), or all of the species of non-aqueous solvent c) must be present in “less than 3% by weight...”  Applicant may wish to consider whether an amendment to recite “comprising less than 3% by weight of at least one non-aqueous solvent c) …” would obviate the rejection.
Claim 10 depends from claim 1. Claim 1 recites “at least on[e] surfactant” which encompasses multiple surfactants (emphasis added). However, claim 10 recites “comprising 2 to 20% …by weight of surfactant d)”; thereby, it is unclear whether just one species of surfactant d), some species of surfactant d), or all of the species of surfactant d) must be present in “2 to 2% by weight...”  Applicant may wish to consider whether an amendment to recite “comprising 2 to 20% by weight of at least one surfactant d) …” would obviate the rejection.
Claim 11 depends from claim 1. Claim 1 recites “at least on[e] surfactant” which encompasses multiple surfactants (emphasis added). However, claim 11 recites “the surfactant d) is selected from one or more fatty acid glucamides…”; thereby, it is unclear whether just one, more than one, or all of the surfactant d) must be “selected from one or more fatty acid glucamides….” (emphasis added). Applicant may wish to consider whether an amendment to recite “the at least one surfactant d) is selected from one or more fatty acid glucamides…” would obviate the rejection.
Claim 13 depends from claim 1. Claim 1 recites “at least one scrubbing agent” which encompasses multiple scrubbing agents (emphasis added). However, claim 13 recites “comprising 5 to 15% by weight of scrubbing agent…;” thereby, it is unclear whether just one, more than one, or all of the scrubbing agents must be present in “5 to 15% by weight….” (emphasis added). Applicant may wish to consider whether an amendment to recite “comprising 5 to 15% by weight of at least one scrubbing agent…” would obviate the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6-11 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Allef  (US 2013/0338052; Applicant cited on IDS-11/14/2019) and Glucotain Clear (published: June 2015).
*Please note that in the process of searching for the elected embodiment, the examiner found art which reads on the broader recitation of the claims (i.e. abrasive/scrubbing agent which is a genera to which the elected species of cornmeal belongs) and in an effort to expedite prosecution, this art has been applied.
**The species election of additives being absent has been withdrawn.
With regard to claims 1, 3, 4, 6-11 & 13-15, and the elected species, Allef in claim 3 recites a composition comprising 1 to 30% superabsorbent particles (i.e. abrasives), greater than 1-30 % water, preferably 30 to 90%  by weight ([0035] & claim 3). Allef in claim 3 recites the composition comprises 2 to 40% by weight of a surfactant and teaches it is particularly preferred that the surfactant be castor oil sulphonates (claim 3; [0048], [0049] & [0053]). Allef in Examples A-ZD exemplifies inclusion of sulphated castor oil in an amount of . Allef teaches inclusion of one or more abrasives (i.e. scrubbing agent) different from the superabsorbent particles in an amount that can then be 0.05 to 15% by weight and this additional scrubbing agent may particularly be walnut shell flour [0057]. Allef in Examples ZC and ZD teaches inclusion of 5.0% JUGLANS REGIA powder (i.e. walnut shell flower; pg. 8).  Allef teaches the viscosity of the compositions are such that they may be easily dispensed from wall mounted dispensers and teaches the viscosity range to be greater than 2000 mPas, at 20° C [0020]. Allef teaches the skin and hand cleansers according to the invention foam to a considerably greater extent than heavy-duty hand cleansers of the prior art [0074]. Thereby, Allef implicitly teaches the composition present in a hand pump foamer apparatus ([0020] & [0074]). Allef teaches inclusion of nonionic surfactants and teaches fatty acid N-alkyl-glucamides as a typical example [0047] Allef teaches inclusion of fatty acid glucamides as particularly suitable mild, skin-compatible, surfactants [0047].
However, Allef does not teach the fatty acid N-alkyl-glucamide is capryloyl/caproyl methyl glucamide (i.e. elected species) or its amount.
	Glucotain Clear teaches capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant with a good cleansing ability (pg. 1). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is extremely mild to both skin proteins and skin lipids and are therefore very
Glucotain Clear teaches when capryloyl/caproyl methyl glucamide is used as a surfactant it is especially suitable for formulations featuring light and fluffy foam such as refreshing, vitalizing hand washes; it is suitable for formulations provided in foam dispensers as it has high flash foam (pg. 1). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is miscible with all types of surfactants (anionic, non-ionic, cationic and amphoteric; pg. 2). Glucotain Clear teaches capryloyl/caproyl methyl glucamide is used at a level of 0.6 % to 6 % as solubilizer (0.3 to 3 % active; pg. 2).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 

Here, at least rationale (A) may be employed in which it would have been obvious at the time of filing to have added 0.6 % to 6 % capryloyl/caproyl methyl glucamide to Allef’s composition as suggested by Glucotain Clear because Allef and Glucotain Clear are directed to skin and hand soaps and Glucotain Clear explicitly teaches inclusion of a mild fatty acid glucamides and capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant used in formulations with mildness claims and vitalizing hand washes. The ordinary skilled artisan would have been motivated to do so, with an expectation of success in order provide Allef’s formulations with good cleansing ability and light and fluffy foam. Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the yield value, the composition suggested by the combined teachings of Allef and Glucotain Clear suggest the recited reagents in the recited amounts; thereby, the composition suggested by the combined teachings of Allef and Glucotain Clear necessarily has a yield value of at least 30 dynes/cm2. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). This assertion is further supported by Allef’s teaching of inclusion of xanthan gum as a viscosity modifying ingredient which increases the viscosity of the composition.
With regard to the recited amount of water, sulfated castor oil, xanthan gum, scrubbing agent, capryloyl/caproyl methyl glucamide and yield value, the combined teachings of Allef and Glucotain Clear teach these parameters in ranges which fall within or overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 3, 4, 6-11 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Allef and Glucotain Clear as applied to claims 1, 3, 4, 6-11 & 13-15 above, and further in view of Nakajima (JPH10-279470; 1998).
*This rejection addresses the elected species of scrubbing agent, corn meal.
** All references refer to the English language translation.
With regard to claims 1, 3, 4, 6-11 & 13-15, and the elected species, the combined teachings of Allef and Glucotain Clear suggest skin cleansing compositions, which may be skin and hand cleansers, which contain scrubbing agents/abrasives. Allef teaches the composition may contain one or more abrasives different from the superabsorbent particles [0057].  Preference is given to abrasives based on natural kernel and/or shell flours, in particular walnut [0057].
Glucotain Clear teach the abrasive/scrubbing agent is cornmeal (i.e. elected species).
Nakajima teaches skin cleansing compositions having an excellent scrubbing effect which smooths the skin which comprises corn powder (i.e. cornmeal; abstract). Nakajima teaches inclusion of crushed materials, such as walnut shells, in skin cleansing compositions is very expensive and difficult to remove when they enter the eyes during face washing, resulting pain ([0004] & [0005]). Nakajima teaches inclusion of corn powder smooths the skin [0006]. Nakajima teaches the corn powder is corn seed powder (i.e. cornmeal; [0008]-[0009]). Nakajima teaches the corn powder/cornmeal is used in an amount from 1 to 3% by weight of the skin cleansing composition ([0008]-[0009]). Nakajima teaches xanthan gum may also be included in the skin cleanser [0010].
Here, at least rationale (G) may be employed in which it would have been obvious to an ordinary skilled artisan at the time of filing to modify the skin/hand cleanser composition suggested by the combined teachings of Allef and Glucotain Clear by substituting the walnut shell powder with cornmeal, or combining the walnut shell powder with cornmeal, as suggested by Nakajima because Allef, Glucotain Clear and Nakajima are directed to hand and skin cleansers and Allef teaches inclusion of abrasives of kernel/seed origin and Nakajima teaches inclusion of corn powder/cornmeal in skin cleansers results in excellent scrubbing effect and skin smoothening. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to provide a composition with improved cleansing, and skin smoothening while reducing formulation costs.
With regard to the recited amount of cornmeal/abrasive agent, the combined teachings of Allef, Glucotain Clear and Nakajima teach this reagent in an amount which falls within or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Allef and Glucotain Clear as applied to claims 1, 3, 4, 6-11 & 13-15 above, and further in view Deleersnyder (US 2011/0262371) and Happi (Published: 12/09/2005).
With regard to claims 2 & 5, and the elected species, the combined teachings of Allef and Glucotain Clear suggest skin cleansing compositions, which may be skin and hand cleansers, which contain scrubbing agents/abrasives and xanthan gum. 
Neither Allef nor Glucotain Clear teach the pH of the cleansing composition or the xanthan gum is a smooth flow xanthan gum.
In the same field of invention Deleersnyder teaches cleaning and/or cleansing compositions containing abrasive cleaning particles (abstract). Deleersnyder teaches these compositions are for cleaning human and animal skin [0002]. Deleersnyder teaches, in another preferred embodiment, compositions having a pH preferably above pH 4 and alternatively having pH preferably below pH 9; thereby the ordinary skilled artisan would envisage the pH of the composition ranging from above 4 and below 9 [0026]. Deleersnyder teaches the composition comprises xanthan gum as a thickening agent and in Examples 1-3 teaches xanthan gum sold under the tradename of Keltrol CG-SFT (i.e. smooth flow xanthan; [0109]-[0111] & [0179]).
Happi teaches Keltrol CG-SFT is a xanthan gum grade providing especially smooth flow (pg. 1). Happi teaches Keltrol CG-SFT is used in shower gels and liquid soaps (pg. 1). Happi teaches Keltrol CG-SFT is designed to prevent any perception of stringy feel while still providing other properties typical of xanthan gum including stability, compatibility with a wide range of ingredients, excellent suspension stability and pseudoplasticity characteristics (pg. 1).
Here, at least rationale (G) may be employed in which it would have been obvious to an ordinary skilled artisan at the time of filing to modify the skin/hand cleanser composition suggested by the combined teachings of Allef and Glucotain Clear by adjusting pH to be from above 4 and below 9 and substituting the generically taught/conventional xanthan gum with smooth flow xanthan gum, as suggested by the combined teachings of  Deleersnyder and Happi because Allef, Glucotain Clear, Deleersnyder and Happi are directed to hand and skin cleansers/soaps and Allef teaches inclusion of xanthan gum and Deleersnyder and Happi teach use of smooth flow xanthan in cleansers having a pH from above 4 and below 9 to provide stability, suspension stability and pseudoplasticity characteristics. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to bring the pH of the cleanser to that conventionally used in the art and to stabilize the composition while providing the added benefit of eliminating the feeling of stringiness associated with other xanthan grades.
With regard to the pH range of the composition, the combined teachings of Allef, Glucotain Clear, Deleersnyder and Happi suggest a cleanser with a pH range which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 & 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 & 9-17 of U.S. Patent No. 8,283,299 (hereinafter the ‘299) in view of Allef (US 2013/0338052), Glucotain Clear (published: June 2015) and Nakajima (JPH10-279470; 1998). The ‘299 patent recites a composition comprising: (a) at least 0.1% by weight of at least one polyol ester as the hydrophilic emollient with an HLB value of >10 (i.e. surfactant), (b) 2 to 40% by weight of at least one surfactant selected from the group consisting of fatty alcohol ethoxylates, fatty alcohol ether sulphates, and salts of sulphated and/or sulphonated fatty acids, (c) 30 to 90% by weight of water, (d) 0 to 30% by weight of one or more cleaning boosters selected from the group consisting of polyols, polyethers, polyphosphates and phosphates (i.e. auxiliaries), (e) 0 to 30% by weight of one or more abrasives (i.e. scrubbing agent), (f) 0 to 1.0% by weight of propoxylated fatty alcohols (i.e. emulsifiers), (g) optionally one or more viscosity-forming agents (i.e. thickener + additional thickener), and (h) optionally further cosmetic auxiliaries, additives and/or active ingredients, the sum of components (a) to (h) being 100% by weight, wherein polyglyceryl-3 caprate is used as component (a) and PPG-11 stearyl ether is present as component (f); or wherein sucrose cocoate is used as component (a).

However, these differences are rendered obvious over the teachings of Allef, Glucotain Clear and Nakajima.
The teachings of Allef are described above. In brief, Allef teaches inclusion of sulphonated castor oil as a preferred surfactant that is a mild surfactant which may be present in an amount from 2 to 40% by weight. Allef teaches N-alkyl-glucamides among the surfactants that are mild, skin compatible surfactants which may be included in an amount of 2-40%. Allef teaches inclusion of disodium laureth sulfosuccinate in the Examples in an amount of 1.8-2.7% Allef teaches and exemplifies inclusion of xanthan gum and carboxymethyl cellulose as viscosity building agents. These agents are exemplified in the Examples for inclusion in an amount of 0.4-0.45 and 0.7-0.9% respectively. Allef implicitly teaches the hand soap pump dispenser by teaching the viscosity of the compositions are such that they may be easily dispensed from wall mounted dispensers and the skin and hand cleansers according to the invention have considerably greater foaming. 
The teachings of Glucotain Clear are described above. In brief, capryloyl/caproyl methyl glucamide is a mild, nonionic surfactant with a good cleansing ability and is used at a level of 0.6 % to 6 % as solubilizer (0.3 to 3 % active; pg. 1 & 2). Glucotain Clear teaches capryloyl/caproyl 
The teachings of Nakajima are described above. In brief, Nakajima teaches skin cleansing compositions having an excellent scrubbing effect which smooths the skin which comprises corn powder (i.e. cornmeal; abstract). Nakajima teaches inclusion of corn powder smooths the skin and is less expensive than other scrubbing agent alternatives, such as crushed walnut shells ([0004]-[0006]). Nakajima teaches the corn powder/cornmeal is used in an amount from 1 to 3% by weight of the skin cleansing composition ([0008]-[0009]). 
It would have been prima facie obvious to one of ordinary skill to modify the composition recited by the ‘299 composition by adding 2-40% sulphonated castor oil, 0.4-0.45 xanthan gum, 0.7-0.9% carboxymethyl cellulose, 2-40% of capryloyl/caproyl methyl glucamide (i.e. N-alkyl-glucamides), and 1.8-2.7% disodium laureth sulfate; substituting the generically recited scrubbing agent with 1 to 3%  cornmeal; and placing the composition in a foam type hand pump dispenser because the combined teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima are directed to cleansing compositions which may comprise abrasives and it is obvious to improve similar products in the same way. The ordinary skill artisan would have been motivated to do so in order to alter the cleansing power, abrasiveness/smoothing properties and viscosity of the ‘299 patent’s composition through the inclusion of the additional surfactants and thickeners, use of gentler abrasives, while making the composition easier to dispense for use using the wall mounted foam dispenser.
With regard to the recited amounts of sulphated castor oil; xanthan gum; surfactant, including capryloyl/caproyl methyl glucamide; scrubbing agent/cornmeal; and water; the ‘299 Glucotain Clear and Nakajima recite/teach these reagents in amounts which overlap with the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the pH, Allef teaches the cleanser is for hands and skin, the ordinary skilled artisan recognized the pH of the skin between 4.7-5.75 thereby it would have been obvious to adjust the pH of the composition suggested by the combined teachings of the ‘229 patent, Allef, Glucotain Clear and Nakajima to be suitably between 4.7-5.75. This overlaps with claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the viscosity and the yield stress, the combined recitations/teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima teach the recited reagents in the recited amounts. Thereby, the composition suggested by the combined recitations/teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima necessarily have the recited viscosities and yield values. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). This assertion is further supported by Allef’s teaching of inclusion of xanthan gum as a viscosity modifying ingredient which increases the viscosity of the composition.
.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 & 9-17 of U.S. Patent No. 8,283,299 (hereinafter the ‘299) in view of Allef  (US 2013/0338052), Glucotain Clear (published: June 2015), Nakajima (JPH10-279470; 1998) and Happi (Published: 12/09/2005).
The recitations/teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima are addressed above.
However, neither the ‘299 patent, Allef, Glucotain Clear nor Nakajima teach or recite the xanthan gum is smooth flow xanthan gum.
However, these differences are rendered obvious over the teachings of Happi.
The teachings of Happi are described above.
It would have been obvious one of ordinary skill in the art to have modified the composition suggested by the combined recitations/teachings of the ‘299 patent, Allef, Glucotain Clear and Nakajima by substituting the xanthan gum with smooth flow xanthan gum as suggested by Happi because the ‘299 patent, Allef, Glucotain Clear, Nakajima and Happi are directed to cleansing compositions which may comprise xanthan gum. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to eliminate the stringy feeling associated with conventional xanthan, making the composition more pleasing to the consumer.
The instant claims are therefore an obvious variant of the ‘239 patent in view of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866.  The examiner can normally be reached on 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE P BABSON/            Primary Examiner, Art Unit 1619